Exhibit 10.1




AMENDMENT NO. 1 TO
SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
THIS AMENDMENT NO. 1 TO SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
(this "Amendment") is entered into as of June 17, 2020, by and among the Lenders
party hereto, WELLS FARGO CAPITAL FINANCE, LLC, a Delaware limited liability
company, as the agent for the Lenders (in such capacity, "Agent"), CENTURY
ALUMINUM COMPANY, a Delaware corporation ("Century"), CENTURY ALUMINUM OF SOUTH
CAROLINA, INC. (successor in interest to Berkeley Aluminum, Inc.), a Delaware
corporation ("Century South Carolina"), CENTURY ALUMINUM OF KENTUCKY GENERAL
PARTNERSHIP, a Kentucky general partnership ("Century of Kentucky GP"), NSA
GENERAL PARTNERSHIP, a Kentucky general partnership ("NSA"), and CENTURY
ALUMINUM SEBREE LLC, a Delaware limited liability company ("Century Sebree"; and
together with Century, Century South Carolina, Century of Kentucky GP and NSA,
each a "Borrower" and collectively the "Borrowers").
WHEREAS, Borrowers, Agent, and Lenders are parties to that certain Second
Amended and Restated Loan and Security Agreement dated as of May 16, 2018 (as
amended, modified or supplemented from time to time, the "Loan Agreement");
WHEREAS, Borrowers, Agent and Lenders have agreed to amend the Loan Agreement,
subject to the terms and conditions contained herein.
NOW THEREFORE, in consideration of the premises and mutual agreements herein
contained, the parties hereto agree as follows:
1.Defined Terms. Unless otherwise defined herein, capitalized terms used herein
shall have the meanings ascribed to such terms in the Loan Agreement.
2.    Amendments to Loan Agreement. Subject to the satisfaction of the
conditions set forth in Section 4 below and in reliance upon the representations
and warranties of Borrowers set forth in Section 5 below, the Loan Agreement is
hereby amended as follows:
(a)    The Loan Agreement is hereby amended to insert a new Section 12.23 at the
end of Section 12 thereof as follows:
12.23.    Acknowledgment Regarding Any Supported QFCs.
To the extent that the Loan Documents provide support, through a guarantee or
otherwise, for Hedge Agreements or any other agreement or instrument that is a
QFC (such support, "QFC Credit Support" and each such QFC a "Supported QFC"),
the parties acknowledge and agree as follows with respect to the resolution
power of the Federal Deposit Insurance Corporation under the Federal Deposit
Insurance Act and Title II of the Dodd-Frank Wall Street Reform and Consumer
Protection Act (together with the regulations promulgated thereunder, the "U.S.
Special





--------------------------------------------------------------------------------




Resolution Regimes") in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States). In the event a Covered Entity that is party to a Supported QFC (each, a
"Covered Party") becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Loan Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.
(b)    Appendix A of the Loan Agreement is hereby amended to insert the
following new defined terms in their appropriate alphabetical order:
2020 Offering Circular – the Preliminary Confidential Offering Circular dated
June 18, 2020 with respect to the proposed Senior Secured Notes due 2025, in the
form delivered to Agent on June 17, 2020.
BHC Act Affiliate – with respect to any Person, an "affiliate" (as such term is
defined under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such
Person.
Covered Entity – any of the following:
(a)    a "covered entity" as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 252.82(b);
(b)    a "covered bank" as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 47.3(b); or
(c)    a "covered FSI" as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 382.2(b).


- 2 -

--------------------------------------------------------------------------------




Covered Party – as defined in Section 12.23 of the Agreement.
Default Right – as defined in, and shall be interpreted in accordance with, 12
C.F.R. §§ 252.81, 47.2 or 382.1, as applicable.
Hedge Agreement – a "swap agreement" as that term is defined in Section
101(53B)(A) of title 11 of the United States Code, as in effect from time to
time.
QFC – the meaning assigned to the term "qualified financial contract" in, and
shall be interpreted in accordance with, 12 U.S.C. § 5390(c)(8)(D).
QFC Credit Support – as defined in Section 12.23 of the Agreement.
Supported QFC – as defined in Section 12.23 of the Agreement.
U.S. Special Resolution Regimes – as defined in Section 12.23 of the Agreement.
(c)    The defined terms "Glencore" and "Permitted Refinancing Indenture
Documents" set forth in Appendix A of the Loan Agreement are each hereby amended
and restated in their entirety as follows:
Glencore – Glencore plc, a company organized under the laws of Jersey and its
Subsidiaries.
Permitted Refinancing Indenture Documents – any indenture or similar instrument,
together with related documents, pursuant to which Century extends or refinances
the Indebtedness under the 2013 Indenture so long as: (a) the terms, covenants
and conditions of such indenture or similar instrument and related documents,
taken as a whole, are not, in the Agent's reasonable judgment, less favorable to
the Loan Parties than the terms, covenants and conditions of the 2013 Indenture
(it being agreed that the terms of the 2020 Offering Circular are acceptable to
Agent), (b) the extended or refinanced Indebtedness does not have an original
principal issuance amount in excess of $300,000,000 plus any interest paid in
kind, (c) the extended or refinanced Indebtedness has a stated maturity date on
or after the date that is six months following the date set forth in clause (i)
of the defined term Stated Termination Date, and (d) the extended or refinanced
Indebtedness is non-recourse to each Loan Party unless such Loan Party (other
than Century Sebree and Century Marketer LLC) is obligated with respect to the
Indebtedness under the 2013 Indenture (or, following the incurrence of
Indebtedness under any Permitted Refinancing Indenture Documents (including
Permitted Refinancing Indenture Documents contemplated by the 2020 Offering
Circular), is obligated with respect to the Indebtedness under such Permitted
Refinancing Indenture Documents). It is agreed and understood that (i) an
indenture or similar instrument, together with related documents, that are
entered into in accordance with the terms and conditions of the 2020 Offering
Circular shall constitute Permitted Refinancing Indenture


- 3 -

--------------------------------------------------------------------------------




Documents and (ii) for purposes of Section 8.2.2(xi), Section 8.2.3 and Section
8.2.5(iii) of the Agreement, the debt covenants, affiliate transaction covenants
and restricted payment covenants, as applicable, set forth in the Permitted
Refinancing Indenture Documents that are entered into in accordance with the
terms and conditions of the 2020 Offering Circular shall be deemed to be
effective for purposes of this Agreement at all times. Agent and Lenders hereby
acknowledge and agree that Glencore may acquire and hold the Indebtedness
incurred in connection with the Permitted Refinancing Indenture Documents, or
portion thereof, and that the acquisition and holding of such Indebtedness by
Glencore shall not constitute a violation of Section 8.2.3 (Affiliated
Transactions) of the Loan Agreement.
(d)    The defined term "Stated Termination Date" set forth in Appendix A of the
Loan Agreement is hereby amended and restated in its entirety as follows:
Stated Termination Date – the earlier of (i) May 16, 2023 and (ii) the date that
is six (6) months prior to the stated maturity of the Indebtedness under the
2013 Indenture (as in effect on the Second Amendment Restatement Date, provided,
for the sake of clarity, that after giving effect to a refinancing of the
Indebtedness under the 2013 Indenture pursuant to any Permitted Refinancing
Indenture Documents, the date under this clause (ii) shall be the date that is
six (6) months prior to the stated maturity of the Indebtedness under any such
Permitted Refinancing Indenture Documents.
3.    Ratification; Other Agreements;.
(a)    This Amendment, subject to satisfaction of the conditions provided below,
shall constitute an amendment to the Loan Agreement and all of the Loan
Documents as appropriate to express the agreements contained herein. In all
other respects, the Loan Agreement and the Loan Documents shall remain unchanged
and in full force and effect in accordance with their original terms.
(b)    Upon and after the execution of this Amendment by each of the parties
hereto, each reference in the Loan Agreement to "this Agreement", "hereunder",
"hereof" or words of like import referring to the Loan Agreement, and each
reference in the other Loan Documents to "the Loan Agreement", "thereunder",
"thereof" or words of like import referring to the Loan Agreement, shall mean
and be a reference to the Loan Agreement as modified hereby. This Amendment
shall constitute a Loan Document.
(c)     The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any Lender or the Agent under any of the Loan Documents.
4.    Conditions to Effectiveness. This Amendment shall become effective as of
the date hereof and upon the satisfaction of the following conditions precedent:


- 4 -

--------------------------------------------------------------------------------




(a)    Agent shall have received a copy of this Amendment executed by each
Borrower, Agent, Issuing Lender and Majority Lenders, together with the consent
and reaffirmation attached hereto executed by each Guarantor; and
(b)    no Default or Event of Default shall exist on the date hereof or as of
the date of the effectiveness of this Amendment.
5.    Representations and Warranties. In order to induce Agent and Lenders to
enter into this Amendment, each Borrower hereby represents and warrants to Agent
and Lenders, after giving effect to this Amendment:
(a)    the representations and warranties set forth in each of the Loan
Documents are true and correct in all material respects on and as of the Closing
Date and on and as of the date hereof with the same effect as though made on and
as of the date hereof (except to the extent such representations and warranties
by their terms expressly relate to an earlier date, in which case such
representations and warranties shall have been true and correct, in all material
respects, as of such earlier date);
(b)    no Default or Event of Default exists; and
(c)    the execution, delivery and performance of this Amendment has been duly
authorized by all requisite corporate or other relevant action on the part of
such Borrower.
6.    Miscellaneous.
(a)    Expenses. Borrowers agree to pay on demand all reasonable and documented
out-of-pocket costs and expenses of Agent (including legal fees and expenses of
outside counsel for Agent) in connection with the preparation, negotiation,
execution, delivery and administration of this Amendment and all other
instruments or documents provided for herein or delivered or to be delivered
hereunder or in connection herewith. All obligations provided in this Section
6(a) shall survive any termination of this Amendment and the Loan Agreement as
amended hereby.
(b)    Governing Law. This Amendment shall be a contract made under and governed
by the internal laws of the State of New York.
(c)    Counterparts. This Amendment may be executed in any number of
counterparts, and by the parties hereto on the same or separate counterparts,
and each such counterpart, when executed and delivered, shall be deemed to be an
original, but all such counterparts shall together constitute but one and the
same Amendment. Any signature to this agreement may be delivered by facsimile,
electronic mail (including pdf) or any electronic signature complying with the
U.S. federal ESIGN Act of 2000 or the New York Electronic Signature and Records
Act or other transmission method and any counterpart so delivered shall be
deemed to have been duly and validly delivered and be valid and effective for
all purposes to the fullest extent permitted by applicable law. Each of the
parties hereto represents and warrants to the other parties that it has the
corporate capacity and authority to execute this Amendment through electronic
means and there are no restrictions for doing so in that party’s constitutive
documents.


- 5 -

--------------------------------------------------------------------------------




[Signature Pages Follow]




- 6 -

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized and delivered as of the
date first above written.


BORROWERS: 

CENTURY ALUMINUM COMPANY 

 
By: /s/ Jesse E. Gary                                                  
   Name: Jesse E. Gary 
   Title: Executive Vice President



CENTURY ALUMINUM OF SOUTH CAROLINA, INC. (successor in interest to Berkeley
Aluminum, Inc.) 

 
By: /s/ Jesse E. Gary                                                    
   Name: Jesse E. Gary  
   Title: President



CENTURY ALUMINUM OF KENTUCKY GENERAL PARTNERSHIP 

By: METALSCO LLC, its Managing Partner 


 
By: /s/ Jesse E. Gary                                                    
   Name: Jesse E. Gary  
   Title: President



NSA GENERAL PARTNERSHIP 
 
By: CENTURY KENTUCKY, INC., 
   its Managing Partner
 
By: /s/ Jesse E. Gary                                                    
   Name: Jesse E. Gary  
   Title: President





    


Signature Page to Amendment No. 1 to Second Amended and Restated Loan and
Security Agreement

--------------------------------------------------------------------------------




CENTURY ALUMINUM SEBREE LLC
 
By: /s/ Jesse E. Gary                                                    
   Name: Jesse E. Gary  
   Title: President







Signature Page to Amendment No. 1 to Second Amended and Restated Loan and
Security Agreement

--------------------------------------------------------------------------------






AGENT AND LENDERS: 
 
WELLS FARGO CAPITAL FINANCE, LLC, 
as Agent, as Issuing Lender and as a Lender 


 
By: /s/ Hilda Carbajal                                                     
   Name: Hilda Carbajal  
   Title: Authorized Signatory







Signature Page to Amendment No. 1 to Second Amended and Restated Loan and
Security Agreement

--------------------------------------------------------------------------------






BNP PARIBAS, as a Lender 

 
By: /s/ John McCulloch                                             
   Name: John McCulloch  
   Title: Vice President  

By: /s/ Raymond G. Dunning                                    
Name: Raymond G. Dunning
Title: Managing Director
 



 



Signature Page to Amendment No. 1 to Second Amended and Restated Loan and
Security Agreement

--------------------------------------------------------------------------------






CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender 


By: /s/ Judy Smith                                                      
   Name: Judy Smith  
   Title: Authorized Signatory  

By: /s/ Jessica Gavarkovs                                           
   Name: Jessica Gavarkovs  
   Title: Authorized Signatory





Signature Page to Amendment No. 1 to Second Amended and Restated Loan and
Security Agreement

--------------------------------------------------------------------------------




BANK OF AMERICA, N.A., as a Lender


By: /s/ Andrew J. Heinz                                     
Name: Andrew J. Heinz
    Title: Senior Vice President


Signature Page to Amendment No. 1 to Second Amended and Restated Loan and
Security Agreement

--------------------------------------------------------------------------------





CONSENT AND REAFFIRMATION


Each of the undersigned (collectively, the "Guarantors") hereby (i) acknowledges
receipt of a copy of the foregoing Amendment No. 1 to Second Amended and
Restated Credit Agreement (the "Amendment"; terms defined therein and used, but
not otherwise defined, herein shall have the meanings assigned to them therein);
(ii) consents to each Borrower's execution and delivery thereof; (iii)
acknowledges and agrees to the terms of the Amendment as if it were a signatory
thereto; and (iv) except as specifically provided therein, affirms that nothing
contained therein shall modify in any respect whatsoever its respective guaranty
of the obligations of each Borrower to Agent and Lenders pursuant to the terms
of the Guaranty Agreements executed in favor of Agent and Lenders, and reaffirms
that each Guaranty Agreement is and shall continue to remain in full force and
effect. Although Guarantors have been informed of the matters set forth herein
and have acknowledged and agreed to same, each Guarantor understands that Agent
and Lenders have no obligation to inform Guarantors of such matters in the
future or to seek any Guarantor’s acknowledgment or agreement to future
amendments or waivers, and nothing herein shall create such a duty.
[signature page follows]







--------------------------------------------------------------------------------







METALSCO, LLC,  
a Georgia limited liability company 


 
By: /s/ Jesse E. Gary                                                    
Name: Jesse E. Gary
Title: President


SKYLINER, LLC,
a Delaware limited liability company 


 
By: /s/ Jesse E. Gary                                                    
Name: Jesse E. Gary
Title: President


CENTURY KENTUCKY, INC.,
a Delaware corporation 

 
By: /s/ Jesse E. Gary                                                    
Name: Jesse E. Gary
Title: President


CENTURY MARKETER LLC,
a Delaware limited liability company 


 
By: /s/ Jesse E. Gary                                                    
Name: Jesse E. Gary
Title: President

`


Signature Page to Consent and Reaffirmation